Per Curiam.

The warrant, insofar as it directed a search of defendant’s locker in a public high school, was vacated by the trial court. The search was illegal and cannot be justified upon the theory of consent on the part of the vice-principal of said school. Defendant had the exclusive use of the locker in question and the purported consent to search it was not binding upon him. The confession obtained from defendant, being the product of *141the illegal search and seizure, was inadmissible against him (People v. Rodrigues, 11 N Y 2d 279, 286). Absent any competent evidence upon which the conviction can be upheld, we are constrained to dismiss the information.
The judgment and order denying motion to suppress evidence should be reversed on the law, motion granted and information dismissed.
McDonald and Groat, JJ., concur; Fanelli, J., not voting.
Judgment and order reversed, etc.